On Motion eor Rehearing.
Mr. Justice Bean
delivered the opinion.
2. Plaintiff claims that his appeal from the order of the county court removing him as administrator revived his letters, and gave him the right to resume authority as administrator, and to control the affairs of the estate-pending the determination of such appeal. But, as we understand -the law, an appeal from an order removing an administrator does not stay the operation of the order while the appeal is pending. The statute provides that the court may, upon the petition of any heir, legatee, devisee, creditor, or other person interested in the estate, or upon its own motion after citation, remove an unfaithful executor or administrator, and revoke his letters, and that in such case, if there be a co-executor or co-administrator, he shall thenceforth exercise the powers and perform the duties of the trust, and, if not, administration of the estate remaining unadministered shall bo granted to those next entitled, if they be competent and qualified: Hill’s Ann. Laws, §§ 1090, 1098, 1100. These provisions clearly contemplate and provide that the powers of an administrator or executor shall termi*157nate at the date of his removal by the comity court, and that the administration of the estate remaining unadministered shall immediately devolve upon a co-executor or co-administrator, if there be one, and, if not, upon the person to whom letters shall be granted ; and an appeal does not restore him to that office pending its determination, in the absence of a statute to that effect: Dutcher v. Culver, 23 Minn. 415; Day v. Holland, 15 Or. 464 (15 Pac. 855). During the pendency of the appeal his authority is suspended, and he has no power to control or manage the affairs of the estate until reinstated by an order of the appellate tribunal.
The other points' made in the petition for rehearing may be passed with a very brief notice. Counsel is mistaken in his statement that the plaintiff and Miller failed to appear at the time set for the hearing of the motions to dismiss, or that they abandoned such motions ; and he is equally in error in his statement that, subsequent to the hearing of the case on the merits, the respondent was permitted to file a supplemental brief, of which he had no notice. The plaintiff and Miller appeared by counsel at the hearing of their motions to dismiss, and have never at any time abandoned them, but, on the contrary, renewed and urged the same with vigor on the final hearing, both in his original brief and at the argument. The supplemental brief, of which counsel complains, was filed at the final hearing. If he had no notice thereof, it was because he was not present, but, at his request and for his accommodation, had been permitted by the courtesy of the court to present his side of the case the day before. Petition for rehearing denied.
Dismissed : Rehearing denied.